
	

115 S1332 IS: Great Lakes Aquatic Connectivity and Infrastructure Program Act
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1332
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Ms. Stabenow (for herself, Mr. Peters, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish the  Great Lakes Aquatic Connectivity and Infrastructure Program, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Great Lakes Aquatic Connectivity and Infrastructure Program Act.
 2.FindingsCongress finds that— (1)modernizing aging infrastructure and the protection of habitat and ecosystems that support fish populations are critical to State, regional, and local economies in the Great Lakes basin;
 (2)infrastructure— (A)maintains essential services and safety for communities in the Great Lakes basin; and
 (B)in some cases, provides a long-term barrier to the expansion of aquatic invasive species; (3)as of the date of enactment of this Act, there are more than 7,000 recorded dams and an estimated 260,000 road stream crossings of varying ages and conditions in the Great Lakes basin;
 (4)fish and wildlife populations with reduced access to habitat are generally less robust and more susceptible to declines in abundance than populations with access to suitable habitat;
 (5)efficiencies are increased when Federal, State, and local experts and regulators work collaboratively to identify and implement best practices that result in addressing infrastructure needs while also, to the extent possible, expanding habitats for fish and wildlife populations and preventing the spread of aquatic invasive species; and
 (6)it is imperative to establish a program similar to the program established by the Great Lakes Fish and Wildlife Restoration Act of 1990 (16 U.S.C. 941 et seq.) that is dedicated to collaboratively and strategically seeking opportunities to modernize Great Lakes infrastructure while conserving the aquatic ecosystem.
 3.DefinitionsIn this Act: (1)CommitteeThe term Committee means the Great Lakes Aquatic Connectivity and Infrastructure Committee established by section 5(a).
 (2)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. (3)Great Lakes StatesThe term Great Lakes States means each of the States of Illinois, Indiana, Michigan, Minnesota, Ohio, Pennsylvania, New York, and Wisconsin.
 (4)ProgramThe term Program means the Great Lakes Aquatic Connectivity and Infrastructure Program established by section 4(a). (5)SecretaryThe term Secretary means the Secretary of Transportation.
 (6)Strategic planThe term strategic plan means the strategic plan developed under section 4(d)(1). 4.Great Lakes Aquatic Connectivity and Infrastructure Program (a)EstablishmentThere is established within the United States Fish and Wildlife Service a program for the removal or selective bypass of barriers to aquatic connectivity in tributaries of the Great Lakes, to be known as the Great Lakes Aquatic Connectivity and Infrastructure Program.
			(b)Goal
 (1)In generalThe goal of the Program is to identify and implement voluntary measures that restore aquatic species to self-sustaining levels by reconnecting aquatic habitats in the Great Lakes basin while maintaining and modernizing needed infrastructure, particularly in locations where roads, tributaries, or dams intersect.
 (2)ApproachThe goal under paragraph (1) shall be achieved by using a proactive science-based approach that— (A)balances infrastructure modernization while enhancing aquatic connectivity though the removal or bypass of barriers to the movement of aquatic organisms;
 (B)minimizes the expansion of habitat for aquatic invasive species; (C)supports the development and implementation of selective fish passage technologies;
 (D)measures the effectiveness of projects under the Program and informs strategic planning for the Program; and
 (E)avoids the construction of unintended barriers by focusing on ecosystem resiliency through collaboration and best practices.
 (c)CollaborationThe Director and the Secretary shall collaborate with Federal, State, local, and tribal governments, the Great Lakes Fishery Commission, signatories to the Joint Strategic Plan for Management of Great Lakes Fisheries, and any other stakeholder the Director and the Secretary determine to be appropriate to support—
 (1)sound approaches to addressing infrastructure and aquatic populations in the Great Lakes; and (2)ecosystem resiliency.
				(d)Strategic plan
 (1)In generalNot later than 1 year after the date of enactment of this Act, subject to the availability of appropriations, the Director, in consultation with the Committee shall finalize a strategic plan for the Program to address aquatic connectivity in the Great Lakes basin.
 (2)InclusionsThe strategic plan shall include an analysis of Federal, State, and local efforts to enhance aquatic connectivity in the Great Lakes basin.
 (3)ReviewNot less frequently than once every 5 years, the Director, in consultation with the Committee, shall review and revise the strategic plan as appropriate.
 (4)AvailabilityThe Director shall make the strategic plan available on a publicly accessible Internet website. (e)Proposals (1)In generalThe Director shall encourage the development and, subject to the availability of appropriations, the implementation of aquatic connectivity proposals to achieve the goal described in subsection (b).
 (2)Request for proposalsNot later than 1 year after the date of enactment of this Act and annually thereafter, the Director shall request that any interested entity submit a proposal to restore aquatic connectivity in the Great Lakes basin in support of the strategic plan.
 (3)SubmissionA proposal referred to in paragraph (2) shall be submitted to the Director— (A)at such time, in such manner, and containing such information as the Director may require; and
 (B)consistent with other laws relating to the restoration of the aquatic resources and habitat of the Great Lakes basin.
 (4)Selection criteriaIn selecting and funding proposals, the Director shall take into account the effectiveness and appropriateness of the proposed activities with respect to—
 (A)the strategic plan;
 (B)the restoration of aquatic resources and habitat;
 (C)transportation and infrastructure in the Great Lakes basin; and (D)minimizing the expansion of habitat for aquatic invasive species.
 (5)ImplementationAfter considering the recommendations of the Committee and the goal described in subsection (b), the Director shall—
 (A)select proposals to be implemented; and (B)subject to the availability of funds and subsection (f), award funding to implement the selected proposals.
					(f)Non-Federal matching funds required
 (1)In generalNot less than 25 percent of the cost of implementing a proposal shall be derived from non-Federal sources, including in-kind contributions.
 (2)TimingThe non-Federal share of the cost of implementing a proposal may be provided at any time during the 2-year period preceding January 1 of the year in which the Director receives the proposal.
 (g)Report to CongressNot later than December 31, 2019, and annually thereafter, the Director shall submit to Congress a report that includes—
 (1)a summary of the outcomes of actions taken under the Program, including recommendations of activities, where appropriate, that would contribute to achievement of the goal described in subsection (b);
 (2)a description of activities carried out under the Program and an explanation of how those activities help achieve the goal described in subsection (b); and
 (3)an analysis of Federal, State, and local efforts to enhance multidisciplinary approaches to enhance aquatic connectivity and infrastructure improvements in the Great Lakes basin, and recommendations to improve the efficiency and effectiveness of the Program.
				5.Great Lakes Aquatic Connectivity and Infrastructure Committee
 (a)EstablishmentThere is established a committee, to be known as the Great Lakes Aquatic Connectivity and Infrastructure Committee, which shall operate under the guidance of the United States Fish and Wildlife Service. (b)Membership (1)In generalThe Committee shall consist of—
 (A)2 representatives of each of the Great Lakes States, of whom— (i)1 representative with expertise in road and dam infrastructure shall be appointed by, and serve at the pleasure of, as determined by the State—
 (I)the head of the transportation department of the State; or (II)the head of the dam safety department of the State; and
 (ii)1 representative with expertise in aquatic habitat connectivity, or a similar field, shall be appointed by, and serve at the pleasure of, the head of the environmental management agency of the State; and
 (B)2 representatives of each tribal organization represented on the Council of Lake Committees of the Great Lakes Fishery Commission, of whom—
 (i)1 representative with expertise in road and dam infrastructure shall be appointed by, and serve at the pleasure of, the tribal chair; and
 (ii)1 representative with expertise in aquatic habitat connectivity, or a similar field, shall be appointed by, and serve at the pleasure of, the tribal chair.
 (2)ObserversThere shall be 3 participants who shall serve as nonvoting observers of the Committee, of whom— (A)1 shall be appointed by the Director;
 (B)1 shall be appointed by the Secretary; and (C)1 shall be appointed by the Great Lakes Fishery Commission.
 (3)RecusalA member of the Committee shall recuse himself or herself from consideration of proposals that the member, or the entity that the member represents, has submitted.
 (c)DutiesThe Committee shall— (1)review proposals submitted under section 4(e)(3) to assess the effectiveness and appropriateness of the proposals to achieve the goal described in section 4(b);
 (2)recommend to the Director any proposals reviewed under paragraph (1) that the Committee determines should receive funding and be implemented under the Program;
 (3)meet not less frequently than annually; and (4)establish the terms of reference of the Committee, as appropriate.
 6.Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $5,000,000 for each of fiscal years 2018 through 2022, of which, for each fiscal year—
 (1)not more than the lesser of 15 percent and $750,000 shall be available for proposals selected under section 4(e)(5) that support the development of selective fish passage technologies; and
 (2)the lesser of 5 percent and $250,000 shall be available to the Director and the Secretary for costs incurred in coordinating the Program and implementing the proposals selected under section 4(e)(5).
 7.Savings clauseNothing in this Act conflicts with the authority of the Great Lakes Fishery Commission to eradicate or minimize a sea lamprey population under the Convention on Great Lakes Fisheries signed at Washington September 10, 1954 (6 U.S.T. 2836; TIAS 3326), between the United States of America and Canada.
